DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denton et al. 2005/0144558.
In regard to claim 1, Denton et al. discloses a fuel system of an internal combustion engine comprising:
a fuel tank;
a pre-feed pump;
a high-pressure pump to which the pre-feed pump delivers fuel from the fuel tank, 
the high pressure pump configured as a piston pump that pumps the fuel at 
an injection pressure to a high pressure region, which includes a fuel rail and a plurality 

combustion engine, the high pressure fuel pump being mechanically driven by the 
internal combustion engine, the high-pressure fuel pump including a pump outlet; and
a connection fitting 140 that connects the pump outlet to the high-pressure region the connection fitting comprising:
a first connection opening 160 connected to the pump outlet of the high-pressure fuel pump, the first connection opening and having a first opening axis; and
a second connection opening 156 connected to the high-pressure region, the second 
connection opening 156 and having a second opening that is arranged non-coaxially to and parallel to the first opening axis 160,
	wherein the connection fitting is connected directly to the high-pressure fuel pump or to a housing of the high-pressure fuel pump (see paragraph 66)
In regard to claim 9, Denton et al. discloses a high-pressure fuel pump for a fuel system of an internal combustion engine, comprising:
a pump outlet;
a connection fitting 140 mounted at the pump outlet of the high-pressure fuel pump and configured to be connect to a high-pressure region of the fuel system, the connection fitting comprising:
a first connection opening 160 connected to the pump outlet, the first connection 
opening having a first opening axis; and
a second connection opening 156 configured to connect to the high-pressure region, the second connection opening and having a second opening  axis that is arranged non-coaxially to the first opening axis,

In regard to claim 10, wherein the connection fitting 140 is formed in one piece.
In regard to claim 2, wherein the first opening axis  and the second opening axis lie in a plane (plane of the page or plane shown in fig. 4B).
In regard to claim 3, wherein the second opening axis 156  is arranged parallel to the first opening axis 160.
In regard to claim 4, wherein the first connection opening and the second connection opening each lie on opposite sides of the connection fitting (see 147 and 148 in fig. 4B).
In regard to claim 5, wherein the second connection opening 156 has a cross-section that widens along the second opening axis (see fig. 4C).
In regard to claim 6, wherein the first connection opening 160 leads into an exterior of the connection fitting with a first opening area, wherein the second connection opening 156 leads into the exterior of the connection fitting with a second opening area, and wherein the first opening area is larger than the second opening area (147 is larger than 148 and bore 160 is larger than bore 156 in fig. 4D).
In regard to claim 7, wherein the first connection opening and the second connection opening are arranged in a base 142 of the connection fitting, and the base body 142 is formed 
in one piece.
	In regard to claim 10, the connection fitting 148, 147, 142 is made in one piece.
Claim(s) 9 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ITO 2016/0176491.

a pump outlet;
a connection fitting 51 mounted at the pump outlet of the high-pressure fuel pump and configured to be connect to a high-pressure region of the fuel system, the connection fitting comprising:
a first connection opening 52 connected to the pump outlet, the first connection 
opening having a first opening axis; and
a second connection opening 54 configured to connect to the high-pressure region, the second connection opening and having a second opening  axis that is arranged non-coaxially to the first opening axis,
wherein the connection fitting is connected directly to the high-pressure fuel pump or to a housing of the high-pressure fuel pump (via 40i).
	In regard to claim 15, wherein the first connection opening 52 leads into an exterior of the connection fitting with a first opening area, the second connection opening leads into the exterior of the connection fitting with a second opening area54, and the first and second opening areas overlap one another when viewed along the first opening axis (bottom of bore 52 overlaps with top of bore 54 in fig. 7).
In regard to claim 16, wherein the first opening axis passes through the second opening area, and/or the second opening axis passes through the first opening area (a straight line can be drawn passing through both bores 52 and 54 in fig. 7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denton et al. 2005/0144558 in view of DE 10 2015 209 263.
In regard to claims 8 and 12-14, Denton et al. discloses the fitting 140 made as one piece, 
but not multiple pieces. However, it would have been obvious to one of ordinary skill in the art to make the fitting 140 in multiple pieces joined in a fluid tight manner because separate elements fastened together, in place of an element made as a one-piece construction, is a design consideration within the skill of the art.  In re Kohno, 391 F.2d 959, 157 USPQ 275 (CCPA 1968); In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965).  Additionally it would have been obvious to join the multiple pieces together either through a screw or welded connection, as these are well known equivalent methods of joining two components together as taught by DE ‘263 (see figs. 4 and 5 of DE ‘263).
In regard to claim 11, the second element 148 is rotationally symmetrical.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679